
	
		II
		112th CONGRESS
		1st Session
		S. 1308
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Hatch (for himself,
			 Ms. Klobuchar, and
			 Mr. Rubio) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  child pornography and child exploitation offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Children From Internet
			 Pornographers Act of 2011.
		2.Financial
			 facilitation of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornography
						(a)OffenseWhoever knowingly conducts, or attempts or
				conspires to conduct, a financial transaction (as defined in section 1956(c))
				in or affecting interstate or foreign commerce, knowing that such transaction
				will facilitate access to, or the possession of, child pornography (as defined
				in section 2256) shall be fined under this title or imprisoned not more than 20
				years, or both.
						(b)Applicability
				of sectionThis section shall
				not apply to a financial transaction conducted by a person in cooperation with,
				or with the consent of, any Federal, State, or local law enforcement
				agency.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), before section 1708;
			(2)by inserting 1960A (relating to
			 financial facilitation of access to child pornography), before
			 section 2113; and
			(3)by inserting
			 2260A (relating to increased penalties for registered sex
			 offenders), before section 2280.
			4.Retention of
			 certain records by electronic communication service providers
			(a)In
			 generalSection 2703 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(h)Retention of
				certain recordsA provider of
				an electronic communication service or remote computing service shall retain
				for a period of at least 18 months a log of the temporarily assigned network
				addresses that the service provider assigns to each subscriber account, unless
				that address is transmitted by radio communication (as defined in section 3 of
				the Communications Act of
				1934).
					.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that records retained pursuant to section 2703(h) of title 18, United
			 States Code, should be stored securely to protect customer privacy and prevent
			 against breaches of the records.
			5.No cause of
			 action against a provider disclosing information under this
			 chapterSection 2703(e) of
			 title 18, United States Code, is amended by inserting retaining records
			 or after other specified persons for.
		6.Good faith
			 reliance on requirementSection 2707(e)(1) of title 18, United
			 States Code, is amended by inserting , or the requirement to retain
			 records under section 2703(h), after section
			 2703(f).
		7.Subpoena
			 authoritySection 566(e)(1) of
			 title 28, United States Code, is amended—
			(1)in subparagraph
			 (A), by striking and at the end;
			(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(C)issue administrative subpoenas in
				accordance with section 3486 of title 18, solely for the purpose of
				investigating unregistered sex offenders (as defined in such section
				3486).
					.
			8.Protection of
			 child witnessesSection 1514
			 of title 18, United States Code, is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 inserting or its own motion, after attorney for the
			 Government,; and
					(ii)by
			 inserting or investigation after Federal criminal
			 case each place it appears;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)In the case of a minor witness or
				victim, the court shall issue a protective order prohibiting harassment or
				intimidation of the minor victim or witness if the court finds evidence that
				the conduct at issue is reasonably likely to adversely affect the willingness
				of the minor witness or victim to testify or otherwise participate in the
				Federal criminal case or investigation. Any hearing regarding a protective
				order under this paragraph shall be conducted in accordance with paragraphs (1)
				and (3), except that the court may issue an ex parte emergency protective order
				in advance of a hearing if exigent circumstances are present. If such an ex
				parte order is applied for or issued, the court shall hold a hearing not later
				than 14 days after the date such order was applied for or is
				issued.
						;
				(D)in paragraph (4),
			 as so redesignated, by striking (and not by reference to the complaint
			 or other document); and
				(E)in paragraph (5),
			 as so redesignated, in the second sentence, by inserting before the period at
			 the end the following: , except that in the case of a minor victim or
			 witness, the court may order that such protective order expires on the later of
			 3 years after the date of issuance or the date of the eighteenth birthday of
			 that minor victim or witness; and
				(2)by striking
			 subsection (c) and inserting the following:
				
					(c)Whoever knowingly
				and intentionally violates or attempts to violate an order issued under this
				section shall be fined under this title, imprisoned not more than 5 years, or
				both.
					(d)(1)As used in this
				section—
							(A)the term course of
				conduct means a series of acts over a period of time, however short,
				indicating a continuity of purpose;
							(B)the term harassment means
				a serious act or course of conduct directed at a specific person that—
								(i)causes substantial emotional
				distress in such person; and
								(ii)serves no legitimate
				purpose;
								(C)the term immediate family
				member has the meaning given that term in section 115 and includes
				grandchildren;
							(D)the term intimidation
				means a serious act or course of conduct directed at a specific person
				that—
								(i)causes fear or apprehension in such
				person; and
								(ii)serves no legitimate
				purpose;
								(E)the term restricted personal
				information has the meaning give that term in section 119;
							(F)the term serious act
				means a single act of threatening, retaliatory, harassing, or violent conduct
				that is reasonably likely to influence the willingness of a victim or witness
				to testify or participate in a Federal criminal case or investigation;
				and
							(G)the term specific person
				means a victim or witness in a Federal criminal case or investigation, and
				includes an immediate family member of such a victim or witness.
							(2)For purposes of subparagraphs (B)(ii)
				and (D)(ii) of paragraph (1), a court shall presume, subject to rebuttal by the
				person, that the distribution or publication using the Internet of a photograph
				of, or restricted personal information regarding, a specific person serves no
				legitimate purpose, unless that use is authorized by that specific person, is
				for news reporting purposes, is designed to locate that specific person (who
				has been reported to law enforcement as a missing person), or is part of a
				government-authorized effort to locate a fugitive or person of interest in a
				criminal, antiterrorism, or national security
				investigation.
						.
			9.Sentencing
			 guidelinesPursuant to its
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this section, the United States Sentencing Commission shall review and
			 amend the Federal sentencing guidelines and policy statements to ensure—
			(1)that the
			 guidelines provide an additional penalty increase of up to 8 offense levels, if
			 appropriate, above the sentence otherwise applicable in Part J of the
			 Guidelines Manual if the defendant was convicted of a violation of section 1591
			 of title 18, United States Code, or chapters 109A, 109B, 110 or 117 of title
			 18, United States Code; and
			(2)if the offense
			 described in paragraph (1) involved causing or threatening to cause physical
			 injury to a person under 18 years of age, in order to obstruct the
			 administration of justice, an additional penalty increase of up to 12 levels,
			 if appropriate, above the sentence otherwise applicable in Part J of the
			 Guidelines Manual.
			10.Enhanced
			 penalties for possession of child pornography
			(a)Certain
			 activities relating to material involving the sexual exploitation of
			 minorsSection 2252(b)(2) of title 18, United States Code, is
			 amended by inserting after but if the following: any
			 visual depiction involved in the offense involved a prepubescent minor or a
			 minor who had not attained 12 years of age, such person shall be fined under
			 this title and imprisoned for not more than 20 years, or if.
			(b)Certain
			 activities relating to material constituting or containing child
			 pornographySection 2252A(b)(2) of title 18, United States Code,
			 is amended by inserting after but, if the following: any
			 image of child pornography involved in the offense involved a prepubescent
			 minor or a minor who had not attained 12 years of age, such person shall be
			 fined under this title and imprisoned for not more than 20 years, or
			 if.
			11.Administrative
			 subpoenas
			(a)In
			 GeneralSection 3486(a)(1) of title 18, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking or at the end;
					(B)by redesignating
			 clause (ii) as clause (iii); and
					(C)by inserting after
			 clause (i) the following:
						
							(ii)an unregistered sex offender
				conducted by the United States Marshals Service, the Director of the United
				States Marshals Service; or
							;
				and
					(2)in subparagraph
			 (D)—
					(A)by striking
			 paragraph, the term and inserting the
			 following:
						
							paragraph—(i)the
				term
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(ii)the term sex offender
				means an individual required to register under the Sex Offender Registration
				and Notification Act (42 U.S.C. 16901 et
				seq.).
							.
					(b)Technical and
			 Conforming AmendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
				(2)in paragraph (9),
			 by striking (1)(A)(ii) and inserting (1)(A)(iii);
			 and
				(3)in paragraph (10),
			 by striking paragraph (1)(A)(ii) and inserting paragraph
			 (1)(A)(iii).
				
